Citation Nr: 0831587	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-19 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a back condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for residuals of hepatitis.

3.  Entitlement to service connection for a back condition.

4. Entitlement to service connection for residuals of 
hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision, and the case was 
referred to the Board for appellate review. 

A hearing was held in July 2007 before the undersigned Acting 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript has been associated with the claims file.

The issue of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a back condition and residuals of 
hepatitis were denied in a final rating decision issued in 
June 1985.

2.  Evidence received since the June 1985 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to unestablished facts 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims for service 
connection for a back condition and residuals of hepatitis.

3.  Competent evidence of residuals of hepatitis attributable 
to service has not been presented.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claims 
for service connection for a back condition has been 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).

2.  New and material evidence to reopen the veteran's claims 
for service connection for residuals of hepatitis has been 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).

3.  Service connection for residuals of hepatitis is denied.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist appellants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the appellant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the appellant to provide any evidence 
in the appellant's possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the appellant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
appellant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the issue of whether new and material 
evidence has been submitted to reopen the veteran's claims 
for service connection for a back condition and residuals of 
hepatitis, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen his 
claims.  The law specifically provides that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claim for service connection for a back condition and 
residuals of hepatitis, and therefore, regardless of whether 
the requirements have been met in this case, no harm or 
prejudice to the appellant has resulted.  Therefore, with 
respect to the claims to reopen, the Board concludes that any 
defect in providing notice and assistance to the appellant 
was at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

With respect to the claim for service connection for 
hepatitis, the veteran was provided with the notice required 
under the VCAA, to include notice that he should submit any 
pertinent evidence in his possession, by letter mailed in 
April 2004, prior to its initial adjudication of the claim on 
the merits.  Furthermore, notice of the type of evidence 
necessary to establish disability ratings and effective dates 
for the service connection clams was provided in March 2006.  
While this was after the initial adjudication of the claims 
for service connection for hepatitis, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
veteran's hepatitis or residuals thereof.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and pertinent post-service 
medical records have been obtained. The Board is unaware of 
any additional outstanding evidence that could be obtained to 
substantiate any of the claims.  In so finding, the Board 
observes that the veteran's complete service medical records 
are not on file despite extensive efforts on the part of the 
RO.  Correspondence from the National Personnel Records 
Center (NPRC), dated in March 2006 and June 2006, noted that 
these records could not be located.  Consequently, in 
reaching this decision, the Board acknowledges, and accepts, 
the heightened obligation to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the veteran. 
Accordingly, the Board will address the merits of the claims.


Legal Criteria

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the veteran's application 
to reopen the claim in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


Claims to Reopen

The record reflects that the veteran has received continuous 
treatment for his back condition since approximately 1975 and 
that he was diagnosed with hepatitis during active service in 
1961.  The Board observes that the veteran's claims for 
service connection for a back condition and for residuals of 
hepatitis were previously considered and denied by the RO in 
a decision dated in June 1985.  The veteran was notified of 
that decision and of his appellate rights; however, he did 
not submit a notice of disagreement.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105.

The evidence of record at the time of the June 1985 rating 
decision included the veteran's available service medical 
records and an April 1985 VA examination.  In denying the 
claim, the RO observed that with regard to the veteran's 
claim for a back condition, there was no evidence that this 
condition occurred in or was aggravated by service.  With 
regard to the veteran's claim for residuals of hepatitis, the 
RO observed that residuals of hepatitis were not found at his 
April 1985 VA examination.  Therefore, the RO determined that 
entitlement to service connection for the veteran's back 
condition and claimed residuals of hepatitis were not 
warranted.  

Thereafter, in March 2005, the veteran submitted a statement 
requesting that his claims for service connection for a back 
disorder and residuals of hepatitis be reopened.  In an 
August 2005 rating decision, the RO denied service connection 
for a back condition and residuals of hepatitis, finding that 
no new and material evidence had been received to reopen the 
previously disallowed claims.  Prior to that decision, the 
veteran submitted a letter, dated in June 1961, that he had 
written to his parents telling them that he had hepatitis and 
had been hospitalized.  Although the August 2005 decision 
found that no new and material evidence had been submitted, 
the June 2006 statement of the case (SOC) reopened the 
veteran's claim for entitlement to service connection for 
residuals of hepatitis based on this letter.  Subsequent to 
the August 2005 decision, at his July 2007 hearing, the 
veteran indicated that he was receiving Social Security 
Administration (SSA) disability benefits for his back.  Those 
records were received and associated with the veteran's 
claims file later that same month.

The evidence associated with the claims file subsequent to 
the June 1985 decision includes the June 1961 letter, VAMC 
and private treatment records, SSA records, several lay 
statements, the veteran's own assertions and his sworn 
testimony at the July 2007 hearing.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the June 1985 decision and 
finds that new and material evidence sufficient to reopen the 
previously denied claims for service connection for a back 
condition and residuals of hepatitis.  Of particular note is 
the June 1961 letter, a September 1985 neurologic evaluation 
contained in the veteran's SSA records and the testimony 
provided at the July 2007 hearing.  The letter, the 
neurologic evaluation and the testimony are new, in that they 
were not previously of record.  

With regard to whether the evidence is material, the Board 
notes that the June 1961 letter provides contemporaneous 
evidence that the veteran was diagnosed with hepatitis during 
service.  Similarly, the September 1985 neurologic evaluation 
notes that the veteran reported experiencing back problems on 
and off since 1962, when he was hit in the back with a very 
large caliber gun during service.  The Board must presume the 
credibility of this evidence for the purpose of determining 
whether it constitutes new and material evidence needed to 
reopen the veteran's claim.  See Justus.  As this evidence 
provides (1) that the veteran had hepatitis during service, 
therefore he may experience residuals of hepatitis, and (2) 
that the veteran's back condition may have been incurred in 
active service.  Furthermore, the veteran's testimony at his 
July 2007 is also material as he reiterated these facts.

Accordingly, the Board finds that new and material evidence 
has been presented to reopen the veteran's previously denied 
claims for service connection for a back condition and 
residuals of hepatitis.  

Having reopened the claim, the Board will now address the 
merits of the veteran's claim for service connection for 
residuals of hepatitis, and as will be explained below in the 
REMAND portion of this decision, the Board is of the opinion 
that further development is necessary before the merits of 
the veteran's claim for service connection for a back 
condition can be addressed.


Service Connection for Hepatitis

Turning to the merits of the veteran's claim for residuals of 
hepatitis, the Board notes that the veteran has contended 
that he has suffered from liver problems due to hepatitis 
during active service.  Although the June 1961 letter and the 
veteran's February 1962 report of medical history confirm 
that the veteran did have hepatitis during active service, 
there is no objective evidence that the veteran has any 
current residuals of hepatitis.  

In this regard, the veteran was afforded a VA examination in 
May 2006.  However, the May 2006 VA examiner found that the 
veteran most likely had simple infectious hepatitis A during 
his service in Korea, due to its prevalence at that time.  
The examiner continued that the veteran had no apparent 
residuals from his hepatitis, including negative serology for 
hepatitis in 2004 and 2006.  The examiner opined that the 
veteran's current liver problems, which are well documented 
in his March 2004 VAMC treatment records, were related to 
alcoholic cirrhosis, which gave rise to his esophageal 
varices, vascular changes on his anterior abdominal wall, 
portal hypertension, and ascites.  As rationale for this 
conclusion, the examiner noted that the veteran stopped 
drinking at that point in time and he has not had any 
recurrence of liver problems since.  The examiner also noted 
that the veteran has improved to the point where he noted no 
medication for his liver condition at the time of the 
examination.  Again, the examiner emphasized that the March 
2004 discharge summary clearly indicates that the veteran's 
liver condition was related to alcoholic cirrhosis, and not 
related to hepatitis, and that in 2004, other medical 
examiners were unable to identify any specific documentation 
of hepatitis in the past.  

In sum, the medical evidence demonstrates that the veteran 
has no current residuals of hepatitis.  Congress has 
specifically limited entitlement to service- connection for 
disease or injury to cases where such have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, the previous diagnosis of 
hepatitis alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

Although the Board has considered the veteran's contentions 
that his liver problems were caused by his hepatitis during 
active service, the veteran, as a lay person, is not 
competent to render a medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the veteran's statements regarding etiology do not 
constitute competent medical evidence on which the Board can 
rely to make a service connection determination.

Accordingly, the Board must conclude that service connection 
is not warranted for residuals of hepatitis.  The Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back condition is 
reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of hepatitis 
is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for residuals of hepatitis 
is denied.


REMAND

In this case, the veteran is seeking service connection for a 
back condition.  He essentially argues that his back problems 
began during service when he was hit in the back with a large 
rifle in 1962.  As noted above, the veteran's complete 
service treatment records are unavailable, and thus it is 
uncertain whether the veteran received treatment during 
service for the incident alleged above.  However, the 
veteran's February 1962 separation examination found the 
veteran's spine to be clinically normal, and the veteran did 
not report a history of back problems at that time. 

Nevertheless, the Board notes that a September 1985 
neurologic evaluation contained in the veteran's SSA records 
notes that the veteran reported that his back problems began 
in 1962 when he was hit in the back with a large caliber gun.  
The Board finds it significant that the veteran reported the 
claimed incident in service which he alleges caused his back 
condition to the September 1985 neurologist.  Because this 
record was generated with a view towards ascertaining the 
veteran's then-state of physical fitness, it is akin to 
statements of diagnosis and treatment and is of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also Mueller 
and Kirkpatrick: FEDERAL EVIDENCE, vol. 4, § 8:75, pp. 660-61 
(3d ed. 2007) (Federal Rule 803(4) expands the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rationale that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
Moreover, the Board notes that the veteran has consistently 
reported the details of the claimed incident during service 
in 1962 throughout numerous statements and in his sworn 
testimony at his July 2007 hearing.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (noting that in considering 
credibility, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant).  Therefore, this 
report, which describes an extensive history of back pain, is 
evidence that weighs in favor of the veteran's assertion that 
he in fact suffered a back injury during service in 1962.

Therefore, the Board finds that a VA examination and medical 
opinion is necessary prior to further appellate 
consideration.  38 C.F.R. § 3.159(c)(4).  In this regard, the 
duty to assist requires that a medical examination be 
provided when necessary to decide a claim.  In this case, a 
VA medical opinion has not been obtained in connection with 
the veteran's claim for service connection for a back 
condition.  Although the veteran was afforded a VA 
examination in April 1985, no opinion was provided as part of 
that examination.  In addition, the veteran's service 
treatment records are incomplete; therefore, VA has a 
"heightened" duty to assist in the development of the 
veteran's claim.  Washington v. Nicholson, 19 Vet. App. 362, 
369- 70 (2005).  Thus, because the evidence of record does 
not include a medical opinion based on a complete review of 
the veteran's claims file that discusses the likelihood that 
the veteran's current back condition was incurred in or 
aggravated by his active service, the Board concludes that a 
VA medical examination and opinion is needed in order to 
render a decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination for the purpose of obtaining 
an opinion as to whether his current back 
condition is etiologically related to his 
active service.  For this purpose, the 
veteran's account of being hit in the back 
with a large rifle in 1962 should be 
assessed as credible.  Any and all 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  After examining the veteran 
and the claims folder, to specifically 
include the September 1985 neurologic 
evaluation, the examiner should be asked 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran's current back condition is 
etiologically related to his active 
service.

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim.  If any 
benefit sought remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


